Citation Nr: 1514883	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to restoration of service connection for lumbosacral degenerative disc disease, including whether the severance of service connection, effective January 1, 2014 was proper.  

2.  Entitlement to an initial compensable rating for lumbosacral degenerative disc disease.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 2009 to February 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In July 2010, the RO in pertinent part granted service connection for adjustment disorder with mixed anxiety and depressed mood (30 percent) and for lumbosacral degenerative disc disease (noncompensable), and denied service connection for an upper back condition.  The Veteran disagreed with these decisions.  In February 2012, the RO furnished a Statement of the Case on the following issues: 
(1) evaluation of adjustment disorder with mixed anxiety and depressed mood; 
(2) continued entitlement to compensation for lumbosacral degenerative disc disease; and (3) service connection for an upper back condition.  Also in February 2012, a Decision Review Officer (DRO) decision increased the evaluation for adjustment disorder to 50 percent and proposed to sever service connection for lumbosacral degenerative disc disease.  The Veteran submitted a Form 9, wherein he indicated he was only appealing the issue of continued entitlement to service connection for lumbosacral degenerative disc disease.  In an October 2013 rating decision, the RO severed service connection for lumbosacral degenerative disc disease effective January 1, 2014.  A Supplemental Statement of the Case was also furnished addressing this issue.

On review, the RO incorrectly included the proposed severance in the February 2012 Statement of the Case.  The Veteran, however, submitted a Form 9 and the RO apparently accepted the issue as on appeal.  The Board notes that this resulted in an appeal of a severance that had yet to be effectuated.  The Veteran did not submit a timely notice of disagreement following the actual severance, but based on the RO's actions, to include addressing the issue in the October 2013 Supplemental Statement of the Case, it would seem reasonable to think that the issue was already on appeal.  Under these circumstances, the Board will accept jurisdiction of the appeal and has phrased the issue as stated above.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing).

The Veteran was scheduled for a videoconference hearing with a Veterans Law Judge in March 2015, but failed to report.  He has not provided good cause for his failure to report or requested to reschedule the hearing.  Thus, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to an initial compensable rating for lumbosacral degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The accumulated lay and medical evidence does not show that the grant of service connection for lumbosacral degenerative disc disease was clearly and unmistakably erroneous.  


CONCLUSION OF LAW

The criteria for restoration of service connection for lumbosacral degenerative disc disease are met; the severance of service connection was improper.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.304(b) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion as to whether VA satisfied any applicable duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).
Analysis

In July 2010, the RO granted service connection for lumbosacral degenerative disc disease (claimed as a lower back condition) as directly related to military service and assigned a noncompensable rating effective February 5, 2010.  It was noted that service treatment records showed he was seen numerous times for low back pain and MRI testing showed degenerative changes at L4-L5 and L5-S1.  

In February 2012, the RO proposed to sever service connection for lumbosacral degenerative disc disease based on clear and unmistakable error.  The RO noted that VA examinations showed that his lumbar condition existed prior to service and that his current degenerative disc disease, etc. was less likely than not caused by or a result of the low back pain diagnosed and treated during service.  In October 2013, the RO severed service connection effective January 1, 2014.  

In his VA Form 9, the Veteran argued that the rating was based on a single examination that was focused on whether he still lifted weights.  He also refuted the examiner's statement that the condition existed prior to service.  

Initially, the Board notes that service connection had been in effect for less than 10 years.  Thus, the protection afforded under 38 C.F.R. § 3.957 (2014) does not apply.  

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  

Specifically, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.105(d) places the same burden of proof on VA when it seeks to sever service connection as 38 C.F.R. § 3.105(a) places upon a claimant seeking to have an unfavorable previous determination overturned.  Baughman. 

Clear and unmistakable error is defined as "a very specific and rare kind of 'error.' It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To determine whether clear and unmistakable error was present under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)). 

Although the same standards apply in a determination of clear and unmistakable error in a final decision under 38 C.F.R. § 3.105(a) and a determination as to whether a decision granting service connection was the product of clear and unmistakable error for the purpose of severing service connection under section 3.105(d), the regulation does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels, 10 Vet. App. at 480.  The Court reasoned that because 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," the regulation clearly contemplates the consideration of evidence acquired after the original granting of service connection.  Thus, "[i]f the Court were to conclude that . . . a service-connection award can be terminated pursuant to [38 C.F.R.] § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id.; see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (A severance decision focuses - not on whether the original decision was clearly erroneous - but on whether the current evidence establishes that [service connection] is clearly erroneous.).

With respect to the issuance of the proposed rating decision and notice of severance, VA complied with relevant due process considerations and the Veteran has not contended otherwise.  See 38 C.F.R. § 3.105(d).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The term "noted" denotes only such conditions as are recorded in examination reports.  38 C.F.R. § 3.304(b)(1).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

In March 2009, prior to service, the Veteran completed a medical history report, wherein he denied recurrent back pain.  On examination for enlistment in April 2009, the Veteran again denied any recurrent back pain and his spine was reported as normal on clinical evaluation.  On September 10, 2009, the Veteran completed the "Medical Moment of Truth," wherein he denied being treated for any injuries or illnesses since his MEPS physical.  On September 26, 2009, he was seen with complaints of back pain between the shoulder blades for the past 10 days after carrying gear and standing in line.  In October 2009, he presented with complaints of lower and mid back pain for several weeks.  Assessment was upper back pain (between shoulder blades).  

The Veteran had lumbar spine x-rays in November 2009.  The reason for the order was lumbar HNP and left great toe paresthesia of unknown etiology.  It was noted that he had received chiropractic treatments before service.  He denied any single injury.  Impression was probable bilateral spondylolysis at L5 without evidence of spondylolisthesis.  A December 2009 MRI of the lumbar spine showed lumbar spine degenerative changes most notable at L4-L5 and L5-S1; and probable vertebral body hemangioma.  A December 2009 record includes an assessment of congenital spinal anomaly lumbosacral spondylolysis.  Report of medical history completed in December 2009 shows complaints of recurrent back pain.  

A January 4, 2010 record notes the Veteran continued to have lower back pain.  He had plain films, MRI, and pain management consultation where he was treated with a steroid injection.  He reported some improvement of symptoms, but no complete resolution.  He was advised on a medical drop from Officer Candidate School (OCS).  A January 11, 2010 physical therapy record notes left lower back pain for 3 months with insidious onset while standing for 2 hours.  He was able to complete basic training but pain had been worsening and he was currently being chaptered out of the Army.  A February 2010 record shows an assessment of intervertebral disc disorder with myelopathy lumbar.  

The Veteran underwent a VA examination in June 2010.  At that time, he reported that he did not actually have an injury in September 2009 but that he just started having low back pain when standing in parade rest for hours.  He indicated that he received a medical discharge from the service as dissolution of contract due to his back condition, which continues to bother him.  Following examination, the examiner stated that the Veteran had lumbosacral degenerative disc disease, which most likely existed prior to enlistment since there was nothing in the evidence to show he sustained any injury during his brief time in the service and he denied any injury.  

The Veteran underwent another VA examination in September 2011.  The examiner remarked as follows:

In my medical opinion, the veteran's current lumbar degenerative disk disease and L5-S1 displacement with annular tear were LESS likely as not (less than a 50/50 probability) caused by or the result of the veteran's low back pain diagnosed or treated during active duty service.  The condition most likely existed prior to enlistment, because there was no history of any injury to the low back during the less than 5 months of military service.  The veteran states that his back started hurting after standing for long periods of time in the military.  There is no nexus with which to link veteran's current lumbar conditions and the veteran's active duty service.  It should be noted that the veteran has a long history of working out using heavy weights including before military service the cumulative trauma from many years of lifting heavy weights is the most likely cause of his degenerative disk disease and the disk displacement with annular tear.  It should be noted that the veteran currently maintains an extremely muscular physique and works out regularly lifting up to hundred pounds on the bench press, despite his current low back complaints.  

Additional examination was conducted in September 2013.  The Veteran reported that he first developed low back pain in 2009 during basic training and continued to train through the discomfort until he arrived at OCS.  He reported increased pain after navigating an obstacle course and doing the crab walk and he sought medical care.  A history was noted of the Veteran working as a personal trainer and being an avid weightlifter and bodybuilder prior to service, but he denied any traumatic back injury before or during service.  The examiner remarked as follows:

It is my medical opinion that it is less likely than not (less than 50 percent probability) that the veteran's degenerative disc disease of the thoracolumbar spine had its onset during military service.  The weight of the medical literature supports that the conditions of spondylolysis and degenerative disc disease result from exposure to repetitive biomechanical trauma to the spine over a period of time.  The weight of the medical literature also supports that these conditions have a higher occurrence in weightlifters and those who participate in other sports that subject the spine to repetitive trauma and excessive exposure to load-bearing activity.  It is not medically credible that degenerative spine disease of any type would suddenly develop to the state in which it was recorded on the 2009 MRI after just a few months of active duty, and in the absence of any significant biomechanical injury.  These radiologic findings are rather consistent with a long history of repetitive biomechanical stress and repetitive trauma that was more likely than not caused by the veteran's pre-existing history avid weightlifting/bodybuilding and personal training prior to service.  

On review, the initial rating granting service connection was based on direct service connection, to include findings that service treatment records showed complaints and treatment for low back pain with documented diagnoses.  The rater did not mention the June 2010 examiner's statement that the disability preexisted service or consider whether the presumption of soundness had been rebutted.
Notwithstanding, and for the reasons explained below, the Board finds that the grant of service connection in July 2010 for lumbosacral degenerative disc disease was not clearly and unmistakably erroneous and severance of service connection was improper.  

Service treatment records show that the Veteran's spine was normal on clinical evaluation at enlistment and thus, the presumption of soundness is for application.  The Board acknowledges the medical opinions of record indicating that the lumbar spine disability most likely preexisted service and that it was not medically credible for this level of disability to manifest in such a short period of time absent injury.  The Veteran, however, specifically denies any preservice injuries or disability and consistently dates the onset of his back pain to military service.  The overall evidence does not clearly and unmistakably establish that the lumbar spine disability preexisted service.  Additionally, even if this was shown, it cannot be said that the disability was clearly and unmistakably not aggravated.  As set forth, the Veteran was seen on multiple occasions during service for back pain which he related to military activities.  Service treatment records document continued complaints of back pain with objective findings of lumbar spine impairment.  

The RO essentially severed service connection based on a finding that the disability preexisted service.  On review, and considering the accumulated lay and medical evidence of record, it is not undebatable that the Veteran's lumbar spine disability preexisted service and was not aggravated therein.  Accordingly, the Board finds that VA has not met the high evidentiary burden of showing clear and unmistakable error in the original grant of service connection and thus, severance was improper and restoration is warranted.


ORDER

The severance of service connection for lumbosacral degenerative disc disease was improper.  Restoration of service connection for lumbosacral degenerative disc disease, effective January 1, 2014, is granted.  

REMAND

Having restored service connection for lumbosacral degenerative disc disease, the Board finds that a remand is needed so that a Statement of the Case can be furnished on the rating issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As set forth above, the Veteran disagreed with the initial rating assigned.  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case addressing entitlement to an initial compensable rating for lumbosacral degenerative disc disease.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on this issue should it be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


